RIDGEWORTH FUNDS Supplement dated November 17, 2010 to the RidgeWorth Allocation Strategies Prospectus (A, C, & I Shares) dated August 1, 2010 The information in this Supplement updates information in, and should be read in conjunction with, the Prospectus. The paragraph entitled “Investments of $1,000,000 or more”on page 32 of the Prospectus is hereby deleted in its entirety and replaced with the following: Investments of $1,000,000 or more. You do not pay an initial sales charge when you buy $1,000,000 or more of A Shares in either a single investment or through our rights of accumulation, letter of intent, or combined purchase/quantity discount programs. However, you will pay a deferred sales charge of 1.00% if you redeem any of these A Shares within one year of purchase. The deferred sales charge may be waived from time to time for certain broker-dealers that waive payment of compensation to them. The deferred sales charge is calculated based on the lesser of (1)the NAV of the shares at the time of purchase or (2)NAV of the shares next calculated after the Fund receives your redemption request. The deferred sales charge does not apply to shares you purchase through reinvestment of dividends or capital gains distributions. Additionally, the information in the Prospectus under the heading "Waiver of CDSC" beginning on page 33 is hereby supplemented with the following information: The CDSC may also be waived from time to time for certain broker-dealers that waive payment of compensation to them. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. RFSP-129 RIDGEWORTH FUNDS Supplement dated November 17, 2010 to the RidgeWorth Equity Funds (A, C, & I Shares) Prospectus dated August 1, 2010 The information in this Supplement updates information in, and should be read in conjunction with, the Prospectus. For the following funds: RidgeWorth Large Cap Value Equity Fund RidgeWorth Aggressive Growth Stock Fund RidgeWorth Mid-Cap Value Equity Fund RidgeWorth Emerging Growth Stock Fund RidgeWorth Small Cap Value Equity Fund RidgeWorth International Equity Fund RidgeWorth Large Cap Core Equity Fund RidgeWorth International Equity IndexFund RidgeWorth Mid-Cap Core Equity Fund RidgeWorth Large Cap Quantitative Index Fund RidgeWorth Large Cap Growth Stock Fund RidgeWorth International Equity 130/30 Fund RidgeWorth Select Large Cap Growth Stock Fund RidgeWorth Real Estate 130/30 Fund RidgeWorth Small Cap Growth Stock Fund RidgeWorth U.S. Equity 130/30 Fund The paragraph entitled “Investments of $1,000,000 or more”on page 66 of the Prospectus is hereby deleted in its entirety and replaced with the following paragraph: Investments of $1,000,000 or more. You do not pay an initial sales charge when you buy $1,000,000 or more of A Shares (excluding A Shares of RidgeWorth Money Market Funds) in either a single investment or through our rights of accumulation, letter of intent, or combined purchase/quantity discount programs. However, you will pay a deferred sales charge of 1.00% if you redeem any of these A Shares within one year of purchase. The deferred sales charge may be waived from time to time for certain broker-dealers that waive payment of compensation to them. The deferred sales charge is calculated based on the lesser of (1)the NAV of the shares at the time of purchase or (2)NAV of the shares next calculated after the applicable Fund receives your redemption request. The deferred sales charge does not apply to shares you purchase through reinvestment of dividends or capital gains distributions. For the following funds: RidgeWorth Large Cap Value Equity Fund RidgeWorth Mid-Cap Core Equity Fund RidgeWorth Mid-Cap Value Equity Fund RidgeWorth Large Cap Growth Stock Fund RidgeWorth Small Cap Value Equity Fund RidgeWorth Select Large Cap Growth Stock Fund RidgeWorth Large Cap Core Equity Fund RidgeWorth Small Cap Growth Stock Fund The information in the Prospectus under the heading “Waiver of CDSC” beginning on page 67 is hereby supplemented with the following information: The CDSC may also be waived from time to time for certain broker-dealers that waive payment of compensation to them. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. RFSP-128 RIDGEWORTH FUNDS Supplement dated November 17, 2010 to the RidgeWorth Fixed Income Funds (A, C, R, & I Shares) Prospectus dated August 1, 2010 The information in this Supplement updates information in, and should be read in conjunction with, the Prospectus. For the following funds: RidgeWorth Corporate Bond Fund RidgeWorth North Carolina Tax-Exempt Bond Fund RidgeWorth Georgia Tax-Exempt Bond Fund RidgeWorth Seix Floating Rate High Income Fund RidgeWorth High Grade Municipal Bond Fund RidgeWorth Seix Global Strategy Fund RidgeWorth High Income Fund RidgeWorth Seix High Yield Fund RidgeWorth Intermediate Bond Fund RidgeWorth Short-Term Bond Fund RidgeWorth Investment Grade Bond Fund RidgeWorth Short-Term U.S. Treasury Securities Fund RidgeWorth Investment Grade Tax-Exempt Fund RidgeWorth Total Return Bond Fund RidgeWorth Limited-Term Federal Mortgage Securities Fund RidgeWorth U.S. Government Securities Fund RidgeWorth Maryland Municipal Bond Fund RidgeWorth Virginia Intermediate Municipal Bond Fund The paragraph entitled “Investments of $1,000,000 or more”on page 91 of the Prospectus is hereby deleted in its entirety and replaced with the following paragraph: Investments of $1,000,000 or more. You do not pay an initial sales charge when you buy $1,000,000 or more of A Shares in either a single investment or through our rights of accumulation, letter of intent, or combined purchase/quantity discount programs. However, you will pay a deferred sales charge of 1.00% if you redeem any of these A Shares within one year of purchase. The deferred sales charge may be waived from time to time for certain broker-dealers that waive payment of compensation to them. The deferred sales charge is calculated based on the lesser of (1)the NAV of the shares at the time of purchase or (2)NAV of the shares next calculated after the applicable Fund receives your redemption request. The deferred sales charge does not apply to shares you purchase through reinvestment of dividends or capital gains distributions. For the following funds: RidgeWorth Corporate Bond Fund RidgeWorth Seix Floating Rate High Income Fund RidgeWorth Limited-Term Federal Mortgage Securities Fund RidgeWorth Short-Term U.S. Treasury Securities Fund RidgeWorth U.S. Government Securities Fund RidgeWorth Short-Term Bond Fund The information in the Prospectus under the heading “Waiver of CDSC” beginning on page 92 is hereby supplemented with the following information: The CDSC may also be waived from time to time for certain broker-dealers that waive payment of compensation to them. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE. RFSP-130
